Citation Nr: 0615293	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  04-21 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
residuals of a shell fragment wound of the right knee from 
July 9, 2003.

2.  Entitlement to an increased (compensable) rating for 
shell fragment wound scars of the scalp with retained metal 
fragments.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  

4.  Entitlement to a total disability rating for compensation 
due to individual unemployability.  


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions entered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, denying the veteran's claim for an initial 
(compensable) rating for residuals of a shell fragment wound 
of the right knee, his claims for increase for shell fragment 
wound scars of the scalp and for post-traumatic stress 
disorder (PTSD), and for a total disability rating for 
compensation due to individual unemployability (TDIU).  

In his substantive appeal received in May 2004, the veteran 
requested a Board hearing.  Such request was modified in a 
statement received by the RO in September 2004, wherein it 
was indicated that he wished to appear at a hearing before RO 
personnel in lieu of a Board hearing.  He was thereafter 
afforded an RO hearing in January 2005, a transcript of which 
is of record.  

The issues of the veteran's entitlement to an increased 
rating for PTSD and to a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA's Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  From July 9, 2003, to the present, the veteran's service-
connected residuals of a shell fragment wound of the right 
knee are shown to be manifested by an asymptomatic, non-
tender scar of the right knee, with retained metallic foreign 
bodies; such scarring is not deep, unstable, painful, 
productive of limitation of motion or function, and is not of 
such a size as to warrant a compensable rating.  

2.  The veteran's service-connected shell fragment wound 
scars of the scalp are associated with four metallic 
fragments, but are asymptomatic and otherwise non-tender; 
such scarring is not manifested by visible or palpable tissue 
loss, gross distortion, asymmetry, or one of the eight 
characteristics of disfigurement.  

3.  A marked interference with employment or frequent periods 
of hospital care are not demonstrated with respect to either 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 
(compensable) rating for residuals of a shell fragment wound 
of the right knee for the period beginning July 9, 2003, have 
not been met.  U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7805 (2005).

2.  The assignment of a rating in excess of 0 percent for 
residuals of shell fragment wound scars of the scalp with 
retained metallic fragments have not been met.  U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.118, Diagnostic Code 7800 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), which held that the VCAA requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Such holding is not for 
application with respect to the matters herein reviewed.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided to the veteran by 
the RO in August and October 2003 fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the veteran to submit all pertinent evidence in his 
possession.  Finally, the Board finds that VA has secured all 
available pertinent evidence and conducted all appropriate 
development, including affording the veteran multiple VA 
medical evaluations.  Hence, the Board finds that VA has 
satisfied its duties under the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless. Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case.  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Initial (Compensable) Rating for Shell Fragment Wound Scars 
of the Right Knee

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155.  Separate diagnostic 
codes (DCs) identify various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In a rating decision of January 2004, the RO found the 
veteran entitled to service connection for a right knee 
disorder with retained metal fragments.  A 0 percent rating 
was assigned therefor under DC 7805-5257, effective from July 
9, 2003.  Given the fact that the veteran timely filed a 
notice of disagreement as to the initial rating assigned, the 
holding in Fenderson v. West, 12 Vet.App. 119 (1999) is 
applicable.  Under Fenderson, at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found.  Thus, the 
question presented for review is whether a compensable rating 
is warranted for the disability in question at any time since 
July 9, 2003.

Notice is taken that the RO by rating action in September 
2005, and repeated in rating determinations of December 2005 
and January 2006, recharacterized the disability at issue as 
that of residuals of a shell fragment wound of the right 
knee.  Rating of such disorder was therein undertaken under 
DC 7805.  

It, too, is noted that the criteria for the evaluation of 
skin disorders were modified as of August 30, 2002.  See 68 
Fed. Reg. 49590-49599 (2002).  Under Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), however, the old rating criteria 
apply only to the period prior to the date of the change in 
law, and the new rating criteria apply only to the period 
after the date of the change in law.

Regarding the criteria in effect on and after August 30, 
2002, scars of other than the head, face, or neck, that are 
deep or that cause limited motion are 10 percent disabling if 
exceeding six square inches (39 square centimeters).  38 
C.F.R. § 4.118, DC 7801.  Scars other that of the head, face, 
or neck, that are superficial and that do not cause limited 
motion are 10 percent disabling if the area is 144 square 
inches (929 square centimeters) or greater. 38 C.F.R. 
§ 4.118, DC 7802.

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, DC 7803.  Superficial scars that are painful 
on examination are 10 percent disabling.  38 C.F.R. § 4.118, 
DC 7804.  Finally, other scars are to be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805.

It is contended by the veteran that that the retained metal 
fragments of his right knee are an indication of moderate 
disability, for which a compensable rating is warranted under 
38 C.F.R. § 4.56.  Allegations are also advanced that there 
are aching and pain of his right knee and that the inservice 
shell fragment wound led to several right knee operations 
during postservice years, the most recent of which entailed a 
total right knee replacement in December 2002.  

Contrary to the veteran's assertions, there is no indication 
in the record that the residuals of his shell fragment wound 
of the right knee in any way resulted in an orthopedic or 
neurological disability for which rating as a muscle or nerve 
injury, or even as a musculoskeletal disorder, is warranted.  
The veteran's attention is directed to the RO's denial in 
February 2006 of his entitlement to service connection for 
degenerative changes of the right knee, wherein it was 
determined that such changes though leading ultimately to a 
total knee replacement were unrelated to the service-
connected disability herein under consideration.  The 
disability in question is shown to be manifested by an 
asymptomatic scar and retained metal fragment that is most 
suitably rated under the criteria set forth in 38 C.F.R. 
§ 4.118 pertaining to the skin and, specifically, scarring.  

When the veteran was evaluated by VA in September 2003, it 
was noted that a metal fragment of the right knee had been 
identified on diagnostic testing undertaken in connection 
with an earlier total right knee arthroplasty.  As well, a 
scar from an inservice right knee wound was found to be non-
attached, non-tender, and without deformity.  On a VA 
examination in October 2003, there was noted to be an 
asymptomatic, non-tender scar of the right knee measuring one 
centimeter by one centimeter; the examiner considered it to 
be non-disfiguring and entailing less than one percent of 
total body surface.  

Of record is a medical report, dated in December 2004, in 
which the veteran's complaints of pain and stiffness of the 
right knee were noted in association with his shrapnel injury 
and degenerative joint disease of the right knee.  On a VA 
medical examination in July 2005, conducted primarily to 
determine the relationship between the veteran's inservice 
shrapnel wound of the right knee and the later onset of 
arthritis, inspection of the right knee disclosed a one-inch 
long scar over the posterior aspect of the right knee where 
shrapnel had entered.  The scar appeared to be healed, 
unattached to deeper structures, and not particularly tender.  

Beginning July 9, 2003, and continuing thereafter, there is 
no indication of deep or unstable scarring, limitation of 
motion caused by scarring, or superficial scarring of an area 
of 144 square inches or greater or painful on examination.  
The size of the veteran's right knee scar is not shown to be 
of such dimensions as to exceed six square inches or 39 
square centimeters, so as to warrant the assignment of the 
minimum evaluation of 10 percent under DC 7801.  There is 
otherwise not demonstrated to be any limitation of function 
specifically attributable to the scar in question or the 
retained metallic fragments.  On that basis, a preponderance 
of the evidence is against the assignment of an initial 
compensable schedular evaluation for residuals of a shell 
fragment wound of the right knee with retained metal 
fragments for the period from July 9, 2003, to the present.  
Fenderson.

Lastly, in terms of extraschedular entitlement to an 
increased disability evaluation the Board finds that, other 
than the veteran's own testimony, the record is devoid of 
evidence that the scarring of his left knee results in a 
marked interference with employment or necessitates frequent 
periods of hospitalization, such as to render inadequate the 
regular schedular criteria.  While the veteran, his former 
employer, and certain medical professionals have spoken to 
the question of the veteran's employability based on 
disabilities other than the shell fragment wound residuals of 
the right knee, including an arthritic process affecting such 
knee, a preponderance of the evidence is against assignment 
of an initial compensable evaluation on an extraschedular 
basis.  

Claim for Increase for Shell Fragment Wound Scars of the 
Scalp with Retained Metallic Fragments

Service connection for shrapnel wound scars of the scalp, 
with retained foreign bodies, was established by an RO 
decision in November 1971.  At that time, a 10 percent rating 
was assigned therefor under the provisions of DC 7800 then in 
effect.  By rating action in November 1982, such rating was 
reduced to 0 percent, effective from February 1, 1983.  The 0 
percent rating under DC 7800 has remained in effect since 
that time.  

In connection with the veteran's claim for increase filed in 
July 2003, he echoes the contention he brought forward with 
respect to his right knee; namely, that the fact that there 
are retained metallic fragments of the scalp warrants the 
assignment of a rating on the basis of moderate disability 
due to a shell fragment wound, pursuant to 38 C.F.R. § 4.56.  
The veteran further alleges that he suffers from headaches as 
a result of the disability in question.  

The veteran's contentions, as set forth in oral and written 
testimony, are not supported by objective evidence.  In this 
regard, it is noted that his entitlement to service 
connection for headaches was denied on direct and secondary 
bases by RO action in September 2005.  Moreover, the record 
is otherwise devoid of persuasive evidence that a muscle or 
nerve injury resulted from the shell fragment wound of the 
veteran's scalp, such as might warrant rating of the disorder 
in question under 38 C.F.R. § 4.56.  

The record reflects that a skull X-ray in July 2003 
demonstrated four shrapnel fragments of the scalp.  A VA 
medical examination in September 2003 showed several small 
scars involving the scalp, only two of which were 
identifiable.  One was located in the occiput and had a tiny 
metallic fragment palpable.  The scar was not tender, 
elevated, deformed, or attached to deeper structures.  The 
other scar was located in the frontal region and it, too, was 
well-healed, non-tender, and without cosmetic deformity or 
attachment to deeper structures.  Further VA evaluation in 
October 2003 showed an asymptomatic scar of the posterior 
scalp that was non-tender and non-disfiguring.  VA 
examination in April 2005 again revealed shrapnel in the 
scalp that was palpable over the posterior aspect of the 
veteran's head.  

Disfigurement of the head, face, or neck is rated under DC 
7800.  With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips, or; with six or more 
characteristics of disfigurement, an 80 percent rating is for 
assignment.  With visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement, the disability will be 
rated at 50 percent.  With visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement, the disability will 
be rated at 30 percent.  With one characteristic of 
disfigurement, the disability will be rated at 10 percent.  
38 C.F.R. § 4.118, DC 7800.

According to Note (1) of DC 7800, the eight characteristics 
of disfigurement, for purposes of evaluation under § 4.118, 
are:  Scar five or more inches (13 or more cm.) in length; 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; surface contour of scar elevated or depressed on 
palpation; scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and skin indurated and inflexible 
in an area exceeding six square inches (39 sq. cm.).

Per Note (2) of DC 7800, tissue loss of the auricle is to be 
rated under DC 6207 (loss of auricle) and the anatomical loss 
of the eye is ratable under DC 6061 (anatomical loss of both 
eyes) or under DC 6063 (anatomical loss of one eye), as 
appropriate.

Review of the evidence presented fails to identify visible or 
palpable tissue loss, gross distortion, asymmetry, or one of 
the eight characteristics of disfigurement, such as would 
warrant the assignment of a compensable rating under DC 7800.  
The scarring in question is not otherwise shown to be deep, 
productive of limitation of motion, unstable, painful, or 144 
square inches (929 square centimeters) or greater in size.  
To that end, a compensable rating is likewise not for 
assignment under 38 C.F.R. § 4.118, DCs 7802, 7803, 7804.  A 
limitation of function is likewise undocumented per 38 C.F.R. 
§ 4.118, DC 7805.  That being the case, denial of the 
veteran's claim for an increased (compensable) schedular 
evaluation for shell fragment wound scars of the scalp with 
retained metallic fragments is denied.  

There is also no showing of a marked interference with 
employment or frequent periods of hospitalization directly 
attributable to the disability at issue.  As such, an 
extraschedular evaluation of increased disability is not for 
assignment.  


ORDER

An initial rating in excess of 0 percent for residuals of a 
shell fragment wound of the right knee from July 9, 2003, is 
denied.

A rating in excess of 0 percent for shell fragment wound 
scars of the scalp with retained metallic fragments is 
denied.  


REMAND

Additional development is deemed necessary with respect to 
the veteran's claims for an increased rating for PTSD and a 
TDIU, prior to the Board's entry of a final decision as to 
such matters.  In this regard, the veteran's attorney 
requests that this portion of the appeal be remanded for the 
preparation of a supplemental statement of the case (SSOC), 
based on the RO's failure to identify in any prior statement 
of the case or SSOC the existence of a clinical interview 
undertaken on March 28, 2005, the report of which was 
reportedly prepared on April 4, 2005.  Such report is not now 
found within the veteran's claims folder and further efforts 
are needed to secure such report for its initial 
consideration.  Remand is thus in order.  

In addition, the report of a VA psychiatric examination in 
April 2005 references apparent VA evaluation and treatment 
undertaken on April 20, 2005, with entry of a diagnosis of 
major depression.  Also set forth therein was the veteran's 
participation in a weekly sessions of group therapy at the VA 
Medical Center and weekly visits to the local Vets Center.  
Records relating to the foregoing are absent from the claims 
folder and further efforts are needed to obtain same for 
review.  

Lastly, it is noted that the veteran's attorney has 
previously requested that the entirety of the veteran's 
Chapter 31 folder and any training subfolder be obtained and 
made a part of the record.  This to date has not been 
accomplished, notwithstanding the fact that a portion of the 
veteran's VA vocational rehabilitation training files from 
2003and 2004 are now of record.  Further actions in this 
regard are found to be required, so as to ensure a complete 
record on appeal. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002) and 38 
C.F.R. § 3.159 (2005), the veteran must 
be notified of what information and 
evidence are still needed to substantiate 
his claim for a schedular or 
extraschedular rating in excess of 30 
percent for PTSD and for a TDIU, as well 
as notice of the holding in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917, 02-1506 (U.S. Vet. App. Mar. 3, 
2006), as applicable to these matters.  
The veteran must also be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit.  
He must also be advised to submit all 
pertinent evidence not already on file 
that is held in his possession.  If 
requested, VA will assist him in 
obtaining updated records of treatment 
from private medical professionals, or 
other evidence, provided that he supplies 
sufficient, identifying information and 
written authorization.

2.  The veteran's attorney must be 
contacted in writing for the specific 
purpose of identifying the evidence 
referenced in his faxed statement of 
April 29, 2006, and referenced therein as 
a CAPS interview completed on March 28, 
2005, with preparation of a medical 
report of such interview on April 4, 
2005, so that efforts may be made by VA 
to obtain such report for inclusion in 
the veteran's claims folder.  

3.  The entirety of the veteran's Chapter 
31 folder and any existing training 
subfolder with respect to his application 
for and any receipt of VA vocational 
rehabilitation training must be obtained 
for inclusion in the claims folder.  

4.  Any and all VA records of medical 
treatment, not already on file, which 
pertain to the veteran's PTSD or other 
service-connected disability must be 
obtained for inclusion in his claims 
folder.  Such must include records of 
weekly VA group therapy in which the 
veteran was noted to be participating at 
the time of a VA examination in April 
2005.  

5.  Any and all records compiled at the 
Vets Center located in Dallas or 
elsewhere in Texas must be obtained and 
made a part of the veteran' claims 
folder. 

6.  Thereafter, the veteran must be 
afforded a VA psychiatric examination for 
evaluation of the nature and severity of 
his service-connected PTSD and a 
determination as to the effect of all of 
his service-connected disabilities upon 
his employability.  An exact duplicate of 
the notice provided to the veteran of the 
scheduled date, time, and location of 
such examination must be obtained and 
made a part of the claims folder.  The 
claims folder in its entirety must be 
made available to and reviewed by the 
examiner for use in the study of this 
case.  Such examination is to include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation 
and any and all indicated diagnostic 
testing, including psychological studies.  
All pertinent diagnoses must be set forth 
and the examining psychiatrist must 
assign a numerical score on the Global 
Assessment of Functioning Scale solely as 
to the impact of the veteran's PTSD.  

The examiner is asked to respond to the 
following, providing a professional 
opinion and supporting rationale where 
appropriate:

(a)  Is it at least as likely 
as not that the veteran's 
service-connected PTSD markedly 
interferes with his employment, 
and if so, in what way?

(b)  Is it at least as likely 
as not that the veteran's 
multiple service-connected 
disabilities render him unable 
to perform any form of 
employment?

Use by the examiner of the "at 
least as likely as not" 
language in responding is 
required.  

7.  Lastly, the veteran's claim for a 
schedular and/or extraschedular rating in 
excess of 30 percent for PTSD and his 
claim for a TDIU must be readjudicated on 
the basis of all of the evidence of 
record and all governing legal authority.  
If any benefit sought on appeal remains 
denied, the veteran and his attorney must 
be provided with an SSOC, which must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to 



preserve the veteran's due process rights.  No inference 
should be drawn as to the outcome of this matter by the 
actions herein requested.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


